Citation Nr: 0801823	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  01-09 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for status post 
cerebrovascular accident with resultant right hemiparesis.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel
INTRODUCTION

The appellant served an initial period of active duty for 
training from January 26, 1978, to June 16, 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant previously testified at a Travel Board hearing 
in July 2002.  The Veterans Law Judge that conducted that 
hearing has since left the Board.  Pertinent regulations 
provide that a Veterans Law Judge that conducts a hearing in 
a case must participate in the decision, unless they are 
unavailable.  See 38 C.F.R. § 20.707 (2007).  

The appellant was notified that the Veterans Law Judge that 
conducted her previous hearing was no longer with the Board 
in November 2007.  She was given the opportunity to have a 
new hearing.  The veteran responded that she desired a new 
Travel Board hearing in December 2007.

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a 
hearing at the RO before a Veterans Law 
Judge in accordance with standard 
practices for those on the hearing 
waiting list.  She should be given an 
opportunity to prepare for the hearing.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


